           Case 2:17-cr-00519-JS Document 316 Filed 06/04/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       :           CRIMINAL ACTION
                                                :
    v.                                          :           No. 17-519-6
                                                :
 XAVIER TOWEL                                   :

                                           ORDER

         AND NOW, this 4th day of June, 2020, upon consideration of Defendant Xavier Towel’s

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A), the Government’s opposition,

and following a May 21, 2020, video conference hearing on the Motion, and for the reasons stated

in the accompanying Memorandum, it is ORDERED the Motion (Document 312) is DENIED.



                                                           BY THE COURT:



                                                           /s/ Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
